NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0547n.06


                                           No. 09-2094                                   FILED
                                                                                     Aug 25, 2010
                          UNITED STATES COURT OF APPEALS                        LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


MARY COONEY,                                    )
                                                )
       Plaintiff-Appellant,                     )
                                                )       ON APPEAL FROM THE UNITED
                                                )       STATES DISTRICT COURT FOR
v.                                              )       THE EASTERN DISTRICT OF
                                                )       MICHIGAN
                                                )
BOB EVANS FARMS, INC.,                          )         MEMORANDUM
a foreign corporation,                          )           OPINION
                                                )
       Defendant-Appellee.                      )


BEFORE: NORRIS, ROGERS, and WHITE, Circuit Judges.



       PER CURIAM. Mary Cooney filed this action against her former employer, Bob Evans

Farms, Inc., after she was terminated from her position as a server at the company’s Fenton,

Michigan restaurant. Her complaint alleges that this adverse employment decision was taken in

retaliation for her threat “to report Defendant to the government for allowing marijuana to be smoked

on company property” and because she articulated her perception that she had suffered

discrimination based upon her sex. Complaint at ¶¶ 38, 43. Plaintiff contends that this retaliatory

behavior respectively violated the Whistleblowers’ Protection Act, Mich. Comp. Laws § 15.362, and

the Elliott-Larsen Civil Rights Act, Mich. Comp. Laws § 37.2701. The district court granted


                                                    1
                                                                         Cooney v. Bob Evans Farms, Inc.
                                                                                            No. 09-2094




summary judgment to defendant. On appeal, our jurisdiction is premised upon diversity of

citizenship. 28 U.S.C. § 1332.

       We have carefully considered the record and briefs of counsel. Having done so, we conclude

that a detailed opinion would serve no useful purpose because the panel adopts the reasoning set

forth in the Opinion and Order of the district court, which was filed on August 17, 2009. See Cooney

v. Bob Evans Farms, Inc., 645 F. Supp. 2d 620 (E.D. Mich. 2009). To the extent that the district

court’s opinion could be read to imply that plaintiff’s Whistleblower claim somehow involved her

sexual discrimination claim, we note that her allegation in her complaint argument on appeal is that

her Whistleblower claim related to her purported threat to report illicit drug use on company

property. Since the record contains no evidence that she ever in fact made such a threat, the district

court’s conclusion that she failed to establish the causation element of a prima facie case is correct.

       The judgment is affirmed.




                                                  2